DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-5 and 7-12 are pending. Claim 8 is withdrawn as being directed to nonelected species. Claim 6 is cancelled. Therefore, Claims 1-5, 7 and 9-12 are presented for examination.

Election/Restrictions
Applicant’s election of BEZ235 as the PI3K inhibitor and prostate cancer as the cancer in the reply filed on 10/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1-4, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Clin Cancer Res. 2010 Oct 1; 16(19): 4779–4788) in view of Hong et al. (‘NVP-BEZ235, a dual PI3K/mTOR inhibitor, induces cell death through alternate routes in prostate cancer cells depending on the PTEN genotype.” Apoptosis (March 21, 2014); 19:895-904.) 

Claimed invention
The invention is drawn to treating cancer, e.g., prostate cancer, by administering gamitrinib and a PI3K inhibitor, e.g., BEZ235.

Prior art
Kang teaches that gamitrinib have preclinical activity and favorable safety in models of drug-resistant and bone metastatic prostate cancer, in vivo. See Abstract. Kang disclosed that gamitrinib-G4 indistinguishably killed PC3 or resistant PC3-GA prostate cancer cells. See Fig. 3D and section titled ‘Anticancer activity of gamitrinibs in drug-resistant prostate cancer cells’ at p. 4783.

Kang does not expressly teach a phosphatidylinositol-3 kinase (PI3K) inhibitor such as BEZ235. However, BEZ235 was already known to provide therapeutic activity against prostate cancer, including the resistant cancer types.

For example, Hong teaches that NVP-BEZ235 (i.e., BEZ235), a dual PI3K/mTOR inhibitor, induces cell death through alternate routes in prostate cancer cells depending on the PTEN genotype. See abstract. Hong teaches that PTEN-deficient, castration-resistant prostate cancer may be better treated with NVP-BEZ235 as a targeted therapy of the PI3K pathway. have focused on the combinatorial effects of NVP-BEZ235 and other targeted agents, and therapeutic strategies involving NVP-BEZ235 have been used to overcome drug resistance. See paragraph bridging pages 902 and 903, particularly the part of the paragraph at p. 903.

One of ordinary skill in the art would have found it obvious to treat prostate cancer with the combination of gamitrinib and BEZ235 because Kang teaches gamitrinib provides effective anticancer treatment against prostate cancer including resistant types and Hong teaches BEZ235 provides effective anticancer treatment against resistant prostate cancer. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.” See In re Kerkhoven, 626 F.2d 846 (C.C.P.A. 1980).The artisan would have had a reasonable expectation that the combination of gamitrinib and BEZ235 would provide anticancer efficacy against prostate cancer because each one is described by the prior art as being effective individually. Therefore, the artisan would have found the claimed invention as a whole to be prima facie obvious.

Claim 2, wherein the PI3K inhibitor is selected from BEZ235, PX-866, AZD6482, LY294002, GSK458, GDC0941, ZSTK474, BKM120 and GSK2636771B. Hong teaches BEZ235 as outlined above.

Claim 3, wherein the composition further comprises a pharmaceutically acceptable carrier. Kang teaches animals were administered 10 mg/kg G-TPP, i.e., gamitrinib, in Cremophor carrier by i.p. injection. See p.4781, 1st column, last par.  This also meets the limitations of Claim 4, wherein the gamitrinib is present in an amount from 1µg to 100mg. 

Claim 7, wherein the subject has a cancer which is drug resistant. Both Kang and Hong teach that gamitrinib and BEZ235 are effective against resistant prostate cancer, respectively. This meets the limitation of Claim 12 as well, i.e., wherein the PI3K inhibitor is BEZ235 and the cancer is prostate cancer.

Claim 9, wherein the subject has adenocarcinoma. PC3 cells are taught by both Kang and Hong. PC3 cells are adenocarcinoma prostate cancer type as evidenced by the instant specification. See instant specification at p. 36:18.

B.	Claims 1-5, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Clin Cancer Res. 2010 Oct 1; 16(19): 4779–4788) in view of Hong et al. (‘NVP-BEZ235, a dual PI3K/mTOR inhibitor, induces cell death through alternate routes in prostate cancer cells depending on the PTEN genotype.” Apoptosis (March 21, 2014); 19:895-904) as applied to Claims 1-4, 7, 9, and 12, taken further in view of and Yasumizu et al. (The Journal of Urology; Vol. 191, 227-234, January 2014. http://dx.doi.org/10.1016/j.juro.2013.07.101.)

Claimed invention
Claims 5, 10 and 11 recite dose amounts present for the PI3K inhibitor: 0.5 mg/kg to about 40 mg/kg (Claim 5), from about 1 mg/kg to about 20 mg/kg (Claim 10) of the subject's body weight or present in an amount of about 100mg (Claim 11).

Prior art
While the combination of Kang and Hong suggests treating prostate cancer with gamitrinib and the PI3K inhibitor, BEZ235, their combination does not expressly teach the dose amount present for the PI3K inhibitor as claimed. However, it was already known that dose amounts of BEZ235 can be administered as low as 12.5 mg.

For example, Yasumizu teaches that BEZ235 can be used in amounts of 40 mg/kg to treat resistant prostate cancer and may be as low as 12.5 mg. See Yasumizu, abstract and the paragraph bridging the columns of p. 232. Therefore, one of ordinary skill in the art would have found it obvious to administer the BEZ235 within the claimed range of 0.5 mg/kg to about 40 mg/kg (Claim 5) or from about 1 mg/kg to about 20 mg/kg (Claim 10) because Yasumizu teaches dose amounts of 12.5 and 40 mg/kg are suitable for providing effective treatment against prostate cancer. The specific amounts of 12.5 and 40 mg/kg disclosed by Yasumizu falls within the claimed ranges of 0.5 mg/kg to about 40 mg/kg or from about 1 mg/kg to about 20 mg/kg. Thus, the claimed rang is obvious.

C.	Claims 1-5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Clin Cancer Res. 2010 Oct 1; 16(19): 4779–4788) in view of Hong et al. (‘NVP-BEZ235, a dual PI3K/mTOR inhibitor, induces cell death through alternate routes in prostate cancer cells depending on the PTEN genotype.” Apoptosis (March 21, 2014); 19:895-904) as applied to Claims 1-4, 7, 9, and 12, taken further in view of and Cerveny et al. (US 2010/0135900.)

Claimed invention
Claims 5, 10 and 11 recite dose amounts present for the PI3K inhibitor: 0.5 mg/kg to about 40 mg/kg (Claim 5), from about 1 mg/kg to about 20 mg/kg (Claim 10) of the subject's body weight or present in an amount of about 100mg (Claim 11).

Prior art
While the combination of Kang and Hong suggests treating prostate cancer with gamitrinib and the PI3K inhibitor, BEZ235, their combination does not expressly teach the dose amount present for the PI3K inhibitor as claimed. However, it was already known that dose amounts of PI3K inhibitors can be administered within the claimed ranges.

For example, Cerveny teaches that PI3K inhibitors can be used in amounts of range of about 0.1 to 1000 mg/kg of patient body weight, such as about 0.1 to 1 mg/kg or about 1 to 10 mg/kg of patient body weight. See 0177. They may be present in the range of 0.1 to 1000 mg such as 0.1 to 1 mg, 1 to 10 mg, 10 to 50 mg, 50 to 100 mg, 100 to 500 mg, or 500-1000 mg. Therefore, one of ordinary skill in the art would have found it obvious to administer the PI3K inhibitor, BEZ235, within the claimed range of 0.5 mg/kg to about 40 mg/kg (Claim 5) or from about 1 mg/kg to about 20 mg/kg (Claim 10) because Cerveny teaches dose amounts of PI3K inhibitors may be provided at 0.1 to 1 mg/kg or about 1 to 10 mg/kg of patient body weight. The amounts disclosed by Cerveny falls within or overlaps the claimed ranges of 0.5 mg/kg to about 40 mg/kg or from about 1 mg/kg to about 20 mg/kg. Thus, the claimed ranges would have been found obvious. Regarding Claim 11 which requires the presence of the amount of about 100 mg of the PI3K inhibitor, Cerveny teaches that PIK3 inhibitors may be present in the range of 50 to 100 mg or 100 to 500 mg. Thus, Cerveny teaches that PI3K inhibitors may be present at an amount that overlaps the claimed amount of about 100 mg. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like

assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629